BURNETT, J.,
Dissenting.—The plaintiff was injured by a splinter which pierced his right eye on May 4, 1915, while he was employed by the Sheridan Lumber Company at Sheridan, Oregon. He filed his claim for compensation on the eleventh day of that month, and on August 20th of that year the state Industrial Accident Commission made a final award to him for permanent partial disability and took his release and discharge in favor of the state from any and all further liabilities or obligations on account of the injury.
On May 26, 1920, more than five years after the date of the injury, the commission received a letter from the plaintiff written from. Kansas City, Kansas, informing the commission that on April 24, 1919, the injured eye was removed by an operation at the Eye and Ear Infirmary in New York City, and stating that in its injured condition it was endangering the left eye with traumatic cataract. The plaintiff claimed then to be entitled to a lump balance of $600. This letter took the form of an application or claim and was sworn to by the claimant. The response by the commission to this application was dated May 27, 1920, and informed the plaintiff that his case was closed September 15, 1915, and would not be reopened.
Still later, by a written application sworn to by the plaintiff April 18, 1921, and filed with the commission the following day, the plaintiff set forth the original injury and stated that at the same time the left eye became tender, sore and affected by the injury to claimant’s right eye, and that the left eye was inflamed at the time of the final settlement before mentioned. This application of April 18, 1921, narrates his wanderings from place to place as far east as *677New York City, and that he had considerable trouble with his eye, finally leading to the enucleation of the right eye as before mentioned. By this last application the plaintiff claimed $800 with interest thereon at 6 per cent from December 1, 1915. Again, the commission notified him in response to the claim then made that the claim was “closed in August, 1915.”
Finally, after some investigation of the case, the commission on October 10, 1921, made an order “that the application of Mike Chebot, claimant herein, for the reopening of claim No. 8827 for the purpose of awarding compensation for the enucleation of his right eye should be and is hereby denied.” The plaintiff thereupon appealed to the Circuit Court for Multnomah County, and the commission moved to dismiss the appeal for the reason “that the defendant has not since August 20, 1915, made any appealable decision relative to the claim of Mike Chebot for compensation under Chapter 1 of Title XXXVII, Oregon Laws, and that the time in which plaintiff is entitled to appeal has long since expired.” The motion to dismiss the appeal was overruled and after a jury trial and verdict in favor of the plaintiff, claimant, in which it was stated that as a result of the original injury the plaintiff lost his right eye and that as a further “result of said injury plaintiff’s left eye became sore and inflamed and affected and that said left eye has continually grown worse from the date of said accident to this date and that plaintiff’s loss of vision thereof is 50 per cent and that plaintiff is now permanently incapacitated from any work at any gainful occupation,” a judgment was rendered remanding the cause to the commission with directions to pay to the plaintiff for complete loss of his right eye the sum of $800, and further to pay *678him $30 per month for permanent total disability. The commission has appealed.
A few excerpts from the statute covering the subject matter of this appeal are here set down:
“If any workman while he is subject to this act and in the service of an employer who is thus bound to contribute to the industrial accident fund shall sustain a personal injury by accident arising out of and in the course of his employment caused by violent or external means, he or his beneficiaries, or dependents, if the injury result in death, shall receive compensation according to the following schedule.”
Then follow various provisions for permanent total disability, defined as “the loss of both feet or both hands, or one foot and one hand, total loss of eyesight or such paralysis or other condition permanently incapacitating the workman from performing any work at any gainful occupation.” Alter several provisions for total disability, permanent partial disability is defined thus:
“Permanent partial disability means the loss of either one arm, one hand, one leg, one foot, loss of hearing in one or both ears, loss of one eye, one or more fingers, any dislocation where ligaments are severed, or any other injury known in surgery to be permanent partial disability. Where permanent partial disability shall result from any injury, the workman shall receive the sum of twenty-five dollars ($25) a month for the period stated against such injury, respectively, as follows: * * The permanent and complete loss of the sight of one eye, forty (40) months.” Section 6626, Or. L.
By clause % of the same section it is provided that':
“If aggravation, diminution or termination of disability takes place or be discovered after the rate of compensation shall have been established or compensation terminated in any case, the commission may, *679upon the application of the beneficiary, or upon its own motion, re-adjust for future _ application the rate of compensation in accordance with the rules in this section provided, or, in a proper case, terminate the payments.”
Section 6632, Or. L., reads thus:

“Workman’s Application for Compensation:

“(a) Where a workman is entitled to compensation under this act, he shall file with the commission his application for such compensation on blanks furnished by the commission. The physician who attended him shall send to the commission a certificate made out on blanks furnished by the commission.
“(b) Proof of Death and Relationship. Where death results from injury, the persons entitled to compensation under this act shall make application therefor to the commission, which application must be accompanied by proof of death and proof of relationship showing the persons to be entitled to compensation under this act, certificate of attending physician, if any, and such other proof as may be required by the rules of the commission.
“ (c) Re-arrangement of Compensation. If change of circumstances warrants an increase or re-arrangement of compensation, like application shall be made therefor. No increase or re-arrangement shall be operative for any period prior to application therefor.
“(d) Must File Claim Within One Tear. No application shall be valid or claim thereunder enforcible in nonfatal cases unless such claim is filed within three months after the date upon which the injury occurred, nor in fatal cases unless such claim is filed within one year after the date upon which the fatal injury occurred.
“(e) Modification of Findings by Commission. The power and jurisdiction of the commission shall be continuing and it may from time to time make such modification or change with respect to former find*680ings or orders with respect thereto, as in its opinion may be justified. * * ”
The allowance of a lump sum as a payment to a beneficiary depends entirely upon the discretion of the commission in cases where the “beneficiaries shall reside or remove out of the state and shall have been such nonresident for the period of one year”: Section 6626, Or. L., subd. k.
Section 6637, Or. L., reads thus in part:
“The commission shall have full power and authority to hear and determine all questions within its jurisdiction, but any beneficiary not satisfied with the decision or findings of said commission, may, within sixty days after notice of the final action of such commission, appeal to the circuit court of the state of Oregon for the county in which such claimant resides. * *
“Upon such appeal the court shall determine whether the commission has justly considered all the facts concerning the injury, whether it has exceeded the powers of this act, whether it has misconstrued the laws and facts applicable in the case decided, and whether it has made proper award to the injured workman, and if it shall determine that the said commission has acted within its powers and has correctly construed the law and facts the decision of the commission shall be confirmed; otherwise it shall be reversed or modified; providing, however, that in case of any trial of fact by a jury the court shall be bound by the decision of the jury as to the question of fact submitted to it. In case of a modification or reversal the circuit court shall refer the same back to the commission with an order directing it to fix the compensation in accordance with the findings made by the court; provided, that any such award shall be in accordance with the schedule of compensation set forth in this act. * * Appeals shall lie on the judgment of the circuit court, as in other civil cases. * * ”
*681The testimony of the plaintiff himself states the happening of the original injury, his application to the commission, its final allowance of August 20, 1915, his wanderings over various parts of the country, his acceptance of charity from the Salvation Army and from other sources, the enucleation of his right eye at a public hospital in New York City, and finally his return to this state. He testifies substantially that at the time of signing the release to the state, already mentioned, he protested that he was not well, that his right eye was blind and that the left one was inflamed on account of the injury to the right eye. Except as to the enucleation of the eye originally hurt, which by the testimony appears to have been a matter of surgical treatment not adding to his disability, the case, discloses nothing beyond the original injury and the natural sequelae. Every condition involved was before the commission when the original decision was announced, and the same question now urged as to plaintiff’s physical disability could then have been raised on appeal, the exclusive remedy pointed out by the statute for a claimant who is dissatisfied with the decision of the commission. There was no appeal taken.
If the statute allows an evasion of the limitation on appeal by mere reiteration • of application, the plaintiff’s present case may be well founded, as far as a matter of pleading is concerned. As said in Degidio v. State Industrial Acc. Com., 105 Or. 642 (207 Pac. 176):
“To authorize a re-arrangement of compensation in the form of an increase of such compensation, the application therefor must show a change of circumstances that warrant such increase or re-arrangement and that the aggravation of disability for which the increase of compensation is claimed has taken *682place or has been discovered after the rate of compensation was originally established.”
The question for decision here is: Within what time must proceedings for that purpose be commenced?
The only means provided by the statute by which the jurisdiction of the commission may be invoked at the behest of an injured employee and for his benefit, is an “application.” This term is peculiar to the statute and is mentioned in subdivision i of Section 6626 relating to “aggravation, diminution or termination of disability.” The same term appears in Section 6632 where the workman is required to “file with the commission his application for such compensation on blanks furnished by the commission.” By subdivision c of that section, “like application” is required, “if change of circumstances warrants an increase or re-arrangement of compensation.” The'use of the word “like” as applied to the term “application” indicates uniformity of signification wherever “application” is employed in the enactment. The sole object of “application” is to secure “compensation.” In other words, but one course, and that by “application,” is required or permitted on the part of the claimant to produce the common result, “compensation,” in his favor. Having this in mind, we come to subdivision d of Section 6632:
“No application shall be filed or claim thereunder enforceable in nonfatal cases unless such claim is filed within three months after the date upon which the injury occurred.”
This limitation is in immediate juxtaposition with the clauses of that section declaring an application to be necessary in the first instance, and “like applica*683tion” for any other relief in favor of the workman. “Like application” means that the term is synonymous wherever it appears in the statute. The phrase “no application” makes no distinction between the petition necessary to invoke the jurisdiction of the commission for the first time and that employed for any further relief at a later date. On the contrary, “no application” embraces them all alike and brings them equally within the limitation of “three months after the date upon which the injury occurred.” A sufficient reason for this limitation of three months is found in the necessity of administration of the law so that while the matter is yet fresh in the recollection of living witnesses, the commission may have better scope for inquiry into the merits of any given claim. The opportunity for malingery and other fraud on the part of those who would plunder the resources of the commission is thus wisely circumscribed and limited by the statute. Manifestly, the fund provided by the state for the liquidation of such claims cannot be made liable without limit either of time or amount. Whether wisely or unwisely, the legislative power has fixed the term beyond which “no application can be entertained.” This period of limitation is the mandate of the legislative power in regulating the administration of the system which the state has provided for compensating injured workmen. It protects the commission from doubtful cases or those which it has no opportunity to scrutinize owing to a long lapse of time or, as in this instance, due to the long absence of the claimant from the state, where it is impracticable to make any independent investigation. Whether the time limit of three months is ample or too restricted, is not for us to say, for that is a legislative question.
*684The state has not established a scheme of mere largess to be handed out to all comers, at all times, whether early or late. The statute embodies a plan, based on sound financial principles, which is read into and affects all contracts between employers and employees in the prosecution of designated occupations. In large sense, at least, as upon contract, by operation of the law the workman receives not charity, but compensation in specified ■ cases, and if he would enjoy that result, he must, as in any other contract, show compliance on his part with all its terms. To entertain applications filed after the time prescribed by the statute would be to open wide the door to all who would plunder the fund, resulting in the disturbance of the system and its final breakdown, to the injury of employees in general. Only by adherence to its terms can we effectuate the design of the statute to afford uniform protection to workmen against occupational injuries.
It is true that subdivision e of Section 6632, Or. L., declares that “the power and jurisdiction of the commission shall be continuing, and it may from time to time make such modification or change with respect to former findings or orders with respect thereto, as in its opinion may be justified.” The whole of the statute, however, must be considered and the question of jurisdiction itself, although continuing, is affected by that other provision limiting to the period mentioned that attribute of jurisdiction the exercise of which is here sought in favor of the claimant. The plain purport of the section when all its parts are read together is that the claimant has no enforceable right in the premises, unless his application is made within that period of three months after the date of the injury; and this being true, his only remedy, that by appeal from the original decision, has long *685since lapsed and his present petition does not state any claim which he can successfully prosecute against the commission.
The instant case is manifestly an effort to recover arrearages of what the plaintiff claims would have accrued to him if the commission had continued his payments according to the original plan. The only procedure that would suffice to accomplish that result was an appeal to he taken as the statute then stood, in thirty days from the date of the decision discontinuing his allowance. It cannot be brought about by the new application filed April 19, 1921, for subdivision c of Section 6632, Or. L., says, “no increase or re-arrangement shall be operative for any period prior to application therefor.” In any view of the case the Circuit Court was wrong in allowing arrears or payment in the sum of $800.
For the reason, however, that the testimony discloses no situation that was not in existence at the time of the original order closing the case, and further that the application was not' filed within three months after the date of the injury but more than five years thereafter, the plaintiff had no standing before the commission or before the court, and his appeal should have been dismissed.
For these reasons I dissent from the majority opinion.
Mr. Chief Justice McBride concurs in the result of this dissenting opinion.